DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 – 20 are allowed.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiners amendment was given in an interview with Kendria Pearson on September 7, 2021.
The application has been amended as follows: 
Claim 3, line 2 – “the piston”  should be “the piston rod” 
Clam 8, line 3 – “the correct mode” should be “a correct mode”
Claims 10 and 11 – “a battering ram” should be “the battering ram”
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Arguments/Remarks dated February 24, 2021 in regards rejected claims 1 – 20 to Hickerson (U.S. Patent Publication No. 2013/0320278) in view of Yirmiyahu et al. (U.S. Patent No. 4,783,053) and Kimura (US D595, 472 S) are found to be persuasive; therefore the rejection presented in the Final Office Action dated November 24, 2020 has been withdrawn, and after further consideration, independent claim1, 9 and 19 are allowable. 
Although Hickerson in view of Yirmiyahu and Kimura, generally teaches a door breaching device with the limitations of the claims, Hickerson, alone or in combination with Yirmiyahu and/or Kimura fail to teach, suggest or make obvious a striking head, a motor operatively connected to a hydraulic pump which is operatively connected to the piston rod and a control unit operatively connected to the motor, in combination with the additional elements of the clam and as required by claims 1, 9 and 19.  Further, Hickerson actually teaches away from a battering ram or hydraulic tool since these devices could present 
Claims 2 – 8, 10 – 18 and 20 are allowable as being dependents of allowed claims 1, 9 and 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571) 272-8024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATINA N. HENSON/Examiner, Art Unit 3723